Grant, J.
(after stating the facts). The first section of the act (No. 205, Pub. Acts 1897) gives preference for appointment and employment to honorably-discharged Union soldiers, sailors, and marines of the late Rebellion, in “all public departments of municipal corporations, and upon the public works of the State.” The second section provides that no such veteran “holding an office or employment in the public works of any city or town shall be removed,” etc. The learned counsel for relator insist that the term “public works,” in section 2, includes public departments. We cannot concur in this view- A “public department” is defined as “a division of official duties or functions; a branch of government; a distinct part of a governmental organization: as, the legislative, executive, and judicial departments; the department of state, of the treasury, etc.” The term “public works” is defined as “ all fixed works constructed for public use, as railways, docks, canals, waterworks, roads, etc.” Cent. Diet. The statute recognizes the distinction. Similar statutes in other States also use the two terms. It seems clear that the legislature did not understand that “public works” meant the same as “public departments.” The provisions of this act are penal in their character, and must be strictly construed. Section 2 of the act alone is before us for construction. Its language is p expressly limited to ‘ ‘ office or employment in the public works of any city or town.” Courts are not at liberty to extend this penal statute so as to include public departments. This would amount to judicial legislation, rather than interpretation. This disposal of the case renders it unnecessary to discuss the other questions raised.
Judgment reversed. No costs will be allowed.
The other Justices concurred.